Case 8:20-cv-01856-DOC-DFM Document 13 Filed 11/16/20 Page 1 of 3 Page ID #:172



    1   David J. McGlothlin, Esq. (CA SBN 253265)
        david@kazlg.com
    2   KAZEROUNI LAW GROUP, APC
        2633 E. Indian School Road, Suite 460
    3   Phoenix, AZ 85016
        Telephone: (602) 265-3332
    4   Facsimile: (602) 230-4482
    5   Veronica Cruz, Esq. (SBN 318648)
        veronica@kazlg.com
    6   KAZEROUNI LAW GROUP, APC
        245 Fischer Avenue, Unit D1
    7   Costa Mesa, CA 92626
        Telephone: (800) 400-6808
    8   Facsimile: (800) 520-5523
    9   Attorneys for Plaintiff,
        AARON HICKS
   10
   11
   12                             UNITED STATES DISTRICT COURT
   13
              CENTRAL DISTRICT OF CALIFORNIA -SOUTHERN DIVISION
   14
   15
        AARON HICKS,                                          Case No.: 8:20−cv−01856−DOC−DFM
   16
                      Plaintiff,
   17                                                         PLAINTIFF’S NOTICE OF NON-
                             v.                               OPPOSITION TO DEFENDANT’S
   18                                                         MOTION TO DISMISS FOR LACK
        ONE TECHNOLOGIES LLC, d/b/a                           OF PERSONAL JURISDICTION
   19   Freescore360.com, a Texas limited
        liability company; and DOES 1-100,                    Hearing Date:        December 7, 2020
   20   inclusive,                                            Time:                8:30 a.m.
                     Defendants.                              Dept.:               9D
   21
                                                              Action Filed:        June 12, 2020
   22                                                         Trial Date:          None Set
   23
   24
   25
   26
   27
   28

            PLAINITFF’S NON-OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                          1
Case 8:20-cv-01856-DOC-DFM Document 13 Filed 11/16/20 Page 2 of 3 Page ID #:173



    1         Plaintiff AARON HICKS (“Plaintiff”) hereby submits this Notice of Non-
    2   Opposition     to    Defendant       ONE      TECHNOLOGIES               LLC’s      (“Defendant”)
    3   (collectively referred to as the “Parties”) Motion to Dismiss Complaint for Lack of
    4   Personal Jurisdiction scheduled to be heard on December 7, 2020 in Department
    5   9D of the above-captioned Court (this “Action”).
    6        To adequately protect Plaintiff’s ability to litigate this Action, Plaintiff
    7   requests that this Court transfer venue of this Action to the U.S. District Court for
    8   the Northern District of Texas where the Action would have been timely if filed
    9   there initially. “For the convenience of parties and witnesses, in the interest of
   10   justice, a district court may transfer any civil action to any other district or division
   11   where it might have been brought.” 28 U.S.C. § 1404(a). The Court should
   12   exercise its power to transfer a case in order “to prevent the waste of time, energy,
   13   and money and to protect litigants, witnesses and the public against unnecessary
   14   inconvenience and expense.” Original Creatine Patent Co., Ltd. v. MET-RX USA,
   15   Inc., 387 F. Supp. 2d 564, 566 (E.D. Va. 2005) (internal quotations omitted).
   16         In the alternative, Plaintiff requests that this Court exercise its discretion to
   17   condition a dismissal without prejudice on the Defendant’s waiver of a statute of a
   18   limitations defense in the alternative forum. The Ninth Circuit has acknowledged
   19   that district courts have the discretion whether or not to impose conditions incident
   20   to forum non conveniens dismissals. See Carijano v. Occidental Petroleum Corp.,
   21   643 F.3d 1216, 1234-35 (9th Cir. 2011). Moreover, the Ninth Circuit has affirmed
   22   forum non conveniens dismissals that addressed statute of limitations concerns by
   23   requiring waiver in the foreign forum, Carijano, 643 F.3d at 1235, and district
   24   courts in this circuit routinely impose numerous conditions to ensure a party’s
   25   cooperation with the foreign forum. See, e.g., Etaliq, Inc. v. Cisco Sys., Inc., No.
   26   CV-11-3672-GAF-FFMx, 2011 WL 13220445, at *8 (C.D. Cal. July 20, 2011);
   27   STM Grp., Inc. v. Gilat Satellite Networks Ltd., No. SACV-11-0093- DOC-RZx,
   28   2011 WL 2940992, at *10 (C.D. Cal. July 18, 2011).

            PLAINITFF’S NON-OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                          2
Case 8:20-cv-01856-DOC-DFM Document 13 Filed 11/16/20 Page 3 of 3 Page ID #:174



    1         For all the foregoing reasons, the Court should transfer this Action to the
    2   Northern District of Texas under 28 U.S.C. § 1404(a). In the alternative, the Court
    3   should enter an order dismissing this Action without prejudice on the condition that
    4   Defendant agree to waive any statute of limitations defense it might raise.
    5
    6
        Dated: November 16, 2020                              KAZEROUNI LAW GROUP, APC

    7
    8
                                                              By: /s/ Veronica Cruz
    9                                                             VERONICA CRUZ, ESQ, ESQ
   10                                                             ATTORNEYS FOR PLAINTIFF

   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

            PLAINITFF’S NON-OPPOSITION TO DEFENDANT’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                          3
